DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 8/09/2021 has been entered.  Claims 3, 5, 8, 13, and 19 have been cancelled.  Claims 1, 2, 4, 6, 7, 9-12, 14-18, and 20 are pending in the application.

Response to Arguments
Applicant's arguments filed 8/09/2021 have been fully considered.
Regarding the anticipation rejection previously set forth over Atnoor, examiner agrees that the amendments have overcome the rejection, and that rejection is withdrawn.
	Applicant’s arguments regarding the teachings of Hegde are not persuasive.  As discussed more fully in the rejection below, Hegde teaches a cartridge which is preferably employed on water which has been pretreated [Abs], including preferably following treatment by a mixed bed ion exchanger.  Given the broadest reasonable interpretation, the cartridge taught by Hegde may satisfy the requirements for an activated carbon bed, and therefore represent an activated carbon bed downstream of a mixed bed ion exchanger.  They explicitly teach this in the examples [Col. 3].  Pretreatment with ultrafiltration is taught as typical [Col. 2 lines 53-58].  As such, at minimum Hegde suggests treating with, in sequence, an ultrafilter, one or more mixed bed ion exchange elements, and one or more “admixture” elements which satisfy the broadest reasonable interpretation of an activated carbon bed.
	Newly added limitations regarding monodispersity are addressed with new references as discussed below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: air evacuator in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification uses the term “means for air evacuation” [pg. 13] which is sufficiently clearly linked to the claim terminology, and states that it may be a drain/vent port, a hydrophobic vent membrane, capillary tubes, and/or a bypass tube with check valve.  And, in view of 112(f), equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hegde et al (US 4,430,226) with evidence from Lenntech (Amberlite IRN150) and Brings et al (US PGPub 2009/0218289 A1), or as obvious over Hegde et al in view of Atnoor (EP 0880469 B1) with evidence from Lenntech and Brings et al, optionally in view of Lewatit (Product Information, LEWATIT UltraPure 1292 MD).
	With respect to claim 1, Hegde teaches systems and methods for purifying water, including ultrapure water [Abs] by passing it through a cartridge which contains a mixed bed ion exchanger containing anion exchange and cation exchange resins [Col. 1 lines 32-33].  The ion-exchange resins are taught as preferably being in a size range of 0.3-0.8 mm [Col. 2 lines 24-27]; as such, particles of less than 0.5 mm may be considered positively taught (as the low end of the range) or, alternatively, would have been obvious to one of ordinary skill in the art as an overlapping range.  See also EXAMPLES which employ e.g. AMBERLITE IRN-150 with particle sizes with similar lower bounds/overlapping ranges [Col. 3 lines 19-35] both as mixed bed ion exchange units and in an admixed cartridge with carbon.
	Additionally or alternatively, using smaller beads would have been obvious to one of ordinary skill in the art in view of Atnoor, which teaches mixed bed ion exchange for water purification, and teaches that smaller beads provide higher capacity utilization [0014] with values such as e.g. 350 µm used to demonstrate the benefits of smaller beads.  As such, employing the lower ends of the ranges Applicant amended to require a sequential treatment by ultrafiltration, mixed bed ion exchange, and activated carbon.  Hegde teaches that it is preferable to pretreat the water via ultrafiltration or the like [Col. 2 lines 56-58].  Further, Hegde teaches that the activated carbon may be provided as an admixture with ion exchange resins, but may preferably be employed downstream of other mixed bed ion exchangers [Abs, Col. 2 lines 47-56, Col. 3 lines 19-35] i.e. to extend their useful life, and in examples uses similarly small particle diameter ion exchange resins in the intermediate beds.
	In view of this, Hegde teaches or at minimum suggests the use of ultrafiltration, mixed bed ion exchange, and activated carbon in sequence (as the term “activated carbon bed” is sufficiently broad to be read on the admixture taught by Hegde containing activated carbon and ion exchange beads).
	Regarding the use of monodisperse ion exchange resins, as above Hegde teaches examples employing AMBERTLITE IRN-150 resins.  As evidenced by Lenntech, which discussed the properties of such a resin, the resins have a uniformity coefficient of 1.2 or lower [pg. 2].  This value is understood to represent a monodisperse resin; see e.g. Brings [0031] which defines monodisperse resins as those having a uniformity coefficient of 1.2 or lower.  The Amberlite resins are taught as showing 1.2 as a contractual limit (see footnote) such that lower coefficient (and hence monodispersity) would appear to be a required feature of such resins.  In view of this, the use of monodisperse resins would appear to be an inherent or at minimum obvious feature of Hegde’s taught process.  Further, because as above in view of Atnoor specific sizes might be preferred for e.g. capacity utilization, maintaining monodispersity would similarly have been obvious, to ensure that the properties are meeting requirements.  Finally, see Lewatit [pg. 1] which teaches that resins with extremely high monodispersity (coefficient of 1.1 or lower) are beneficial because they have low pressure losses compared to standard resins.  As such, even if the resins taught by Hegde and/or Atnoor were considered insufficient, at minimum in view of Lewatit the use of monodisperse resins would have been obvious to one of ordinary skill in the art.
With respect to claim 2, as above Hegde teaches ultrapure water production. 
	With respect to claim 8, Hegde teaches treatment with activated carbon in combination with the ion exchange treatment [Abs], with both preferably downstream of the UF pretreatment.
	With respect to claim 14, as above Hegde teaches a system for producing ultrapure water and teaches upstream ultrafiltration followed by treatment in a mixed bed ion exchanger, and teaches or suggests bead sizes consistent with the claim requirements (or, alternatively, such sizes would have been obvious in view of Atnoor).
	With respect to claim 16, as above Hegde teaches that ultrafiltration may be provided as an upstream pretreatment before mixed bed ion exchange (and/or treatment with ion exchange and activated carbon admixture).  This would implicitly or obviously represent at least two modules.  See also MPEP 2144.04 V.C; making parts separable represents an obvious engineering choice for those of ordinary skill in the art.
	With respect to claims 17 and 18, as above Hegde teaches that it may be desirable to provide, in sequence, a pretreatment such as UF, a mixed bed ion exchange, and then a separate admixture of activated carbon and mixed bed ion exchange [Abs, Col. 2 lines 47-56, Col. 3 lines 19-35] i.e. to extend their useful life, and in examples uses similarly small particle diameter ion exchange resins in the intermediate beds.  Such an arrangement would properly represent an activated carbon bed in a further module and the further module comprises a mixed bed ion exchanger (with, as above, the range of particle sizes being taught or obvious).  As above, these implicitly or obviously represent separate modules as taught, and regardless making parts separable represents an obvious engineering choice for one of ordinary skill in the art. 
Claim 4 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hegde et al with evidence from Lenntech) and Brings et al, or as obvious over Hegde et al in view of Atnoor with evidence from Lenntech and Brings et al, optionally in view of Lewatit, optionally in view of Anes et al (US PGPub 2009/0008318 A1) and/or Fukui et al (US PGPub 2010/0130626 A1).
	Hegde teaches as above, but does not explicitly teach that the ion exchange resin employs a styrene divinylbenzene matrix.  Hegde does teach, as above, at least in examples employing an IRN-150 resin from Rohm and Haas.  As evidenced by Lenntech, the Rohm and Haas IRN150 mixed bed resin employs a styrene divinylbenzene matrix; as such, Hegde may be considered as inherently teaching styrene divinylbenzene through incorporation of such resins or, alternatively, may at minimum be considered obvious through suggestion of such resins.
	See also Anes, which teaches a filter system for water treatment including membrane filtration, activated carbon, and ion exchange treatments [Abs] and teaches that the system may employ various Rohm and Haas resins based on styrene divinylbenzene for adsorption [0055] and deionization i.e. in a mixed bed format [0056].  See also Fukui, which teaches ion exchange resins including mixed bed resins for ultrapure water production [Abs, 0001-0002] which are produced as copolymers of styrene and divinylbenzene [0272, 0280, 0283].
	As such, the use of styrene divinylbenzene based resins would have been obvious to one of ordinary skill in the art to employ as common resins useful for water treatment, including mixed bed exchangers for water purification, ultrapure water production, etc.
Claim 6, 7, 10-12, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hegde et al (or Hegde et al in view of Atnoor, optionally in view of Lewatit) with evidence from Lenntech and Brings et al, in view of Anes et al, further in view of Ando et al (US PGPub 2003/0127388 A1), Chidambaran et al (US PGPub 2015/0315055 A1), and/or Ichihara et al (US PGPub 2019/0217250 A1).
	With respect to claim 6, Hegde teaches as above but is silent to the use of a dead-end UF membrane which is hydrophilic.

	See also Ando, which teaches membrane systems which may be relevant to ultrapure water production [0005] and which may include ultrafiltration membranes [0059] which are capable of being run in dead end configuration [0061].  Similarly, Chidambaran teaches systems for water treatment [Abs] including ultrapure water production [0016] which may include polymeric membranes [0046] and which may be configured for dead end flow [0047].  Ichihara further teaches ultrapure water production [Abs] in which dead end ultrafiltration may be employed because, within the broader system, risk of clogging is low [0039-0040].
	It would have been obvious to one of ordinary skill in the art to employ a dead-end, hydrophilic membrane configuration such as that taught by Anes in the system of Hegde e.g. for ultrafiltration because, as in Anes, such configuration is useful for filtration, particularly for microbiological contaminants, and is useful for use in combination with downstream adsorption and deionization treatment similar to Hegde’s.  Further, in view of Ando, Chidambaran, and/or Ichihara it would be recognized that dead-end ultrafiltration is useful specifically within the field of ultrapure water production such that the combination would have a reasonable expectation of success.
	With respect to claim 7, as above Anes teaches providing a number of hydrophobic membranes to act as air evacuators.
With respect to claim 10, as above Hegde teaches or suggests the use of UF upstream of a mixed bed ion exchanger with beads at least overlapping the claimed range (and, further, the claimed range would have been obvious in view of Atnoor as an improvement to increase utilization).  Hegde is silent to providing them in a module.
	However, as above, Anes teaches filtration modules with a number of possible treatment stages provided together, including e.g. membrane filtration (as above, consistent with ultrafiltration) and ion exchange (including mixed bed).  This allows for a portable, modular water treatment system [0003].
	It would have been obvious to one of ordinary skill in the art to modify Hegde’s taught system to provide UF and ion exchange together in a module to provide a convenient, portable system as in Anes.  See also MPEP 2144.04 V.B; making elements integral is an obvious engineering choice for one of ordinary skill in the art.  Hegde already teaches the proper elements in the proper order, such that providing them together in a module represents an obvious choice.
	With respect to claim 11, as above Anes teaches hydrophilic membranes for filtration.
	With respect to claim 12, as above Anes teaches styrene divinylbenzene (and further, Hegde incorporates or at least suggests such materials via commercially available resins).
	With respect to claim 15, see the rejection of claim 10 above.  Providing the membrane and an ion exchange bed in the same module would have been an obvious engineering choice, particularly in view of Anes teaches portable, modular systems incorporating such units in combination.
	With respect to claim 20, as above Anes teaches providing a number of hydrophobic vent membranes.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hegde et al (or Hegde et al in view of Atnoor, optionally in view of Lewatit) with evidence from Lenntech and Brings et al, in view of Jie et al (CN 202298292).
Hegde teaches as above, including that the system may preferably include upstream treatment with RO, UF, or the like.  Hegde does not explicitly teach both RO and UF, or RO being upstream of UF.
	However, Jie teaches ultrapure water production [Abs] in which RO-treated water is subsequently treated via UF and ion exchange, which beneficially allows for the UF to treat any microbial contaminants that might accumulate in e.g. RO storage tanks in the system [pgs. 1-2] and thereby protect the downstream ion exchange elements.
	It would have been obvious to one of ordinary skill in the art to provide RO treatment upstream of the UF treatment in Hegde’s taught system because, as in Jie, such elements are both useful to ultrapure water production, and in particular such arrangement allows UF to protect downstream ion exchange resins at least in cases where RO permeate might be stored over time.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6, 7, 9-12, 14-18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/481,544 in view of the prior art (see rejections above).
The copending claims recite substantially the same requirements for water purification methods and systems, including e.g. dead end ultrafiltration upstream of mixed bed ion exchange, with provision for activated carbon (including further ion exchange bed), hydrophobic vent valves, etc.  Other elements e.g. the use of styrene divinylbenzene, upstream RO treatment, etc. are also claimed.  The copending claims are silent to the bead diameter required by the instant claims; however, such a feature would have been obvious to include in view of Atnoor, as discussed above, to optimize utilization.

This is a provisional nonstatutory double patenting rejection.
Claims 1, 2, 4, 6, 7, 9-12, 14-18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/481,545 in view of the prior art (see rejections above).
The copending claims require a second mixed bed ion exchanger which is consistent with the instant claim requirements for particle size, and recite further features e.g. upstream RO, downstream activated carbon, the use of styrene divinylbenzene, and provision of one or multiple modules.  Other features of the instant claims such as upstream UF would have been obvious in view of the references above, e.g. Jie (where UF is useful to protect resins from potential microbiological contaminants), Hegde (where upstream UF is useful before treating with mixed bed and carbon), Anes (teaching dead-end membranes with vent provisions, consistent with UF, useful for microbiological contamination filtration upstream of e.g. ion exchange and carbon and the like), and Ando/Chidambaran/Ichihara (teaching or suggesting dead end UF for ultrapure water production).
Regarding the amended features e.g. monodispersity, such limitations would have been obvious as discussed above, at least in view of e.g. Lewatit, which teaches that highly monodisperse resins beneficially exhibit lower pressure loses compared to standard resins.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 2, 4, 6, 7, 9-12, 14-18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/481,547 in view of the prior art (see rejections above).
The copending claims require a mixed bed ion exchanger with a size range overlapping with the instant claim requirements for particle size (which, further, would have been obvious in view of Atnoor as discussed above), and recite further features e.g. upstream RO, downstream activated carbon, the use of styrene divinylbenzene, and provision of one or multiple modules.  Other features of the instant claims such as upstream UF would have been obvious in view of the references above, e.g. Jie (where UF is useful to protect resins from potential microbiological contaminants), Hegde (where upstream UF is useful before treating with mixed bed and carbon), Anes (teaching dead-end membranes with vent provisions, consistent with UF, useful for microbiological contamination filtration upstream of e.g. ion exchange and carbon and the like), and Ando/Chidambaran/Ichihara (teaching or suggesting dead end UF for ultrapure water production).
Regarding the amended features e.g. monodispersity, such limitations would have been obvious as discussed above, at least in view of e.g. Lewatit, which teaches that highly monodisperse resins beneficially exhibit lower pressure loses compared to standard resins.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R SPIES/Primary Examiner, Art Unit 1777